 



Exhibit 10.1
UNITED COMMERCIAL BANK
EXECUTIVE DEFERRED COMPENSATION PLAN
     The UNITED COMMERCIAL BANK (the “Bank”) (formerly, the United Savings Bank,
F.S.B.), a California corporation, adopted the United Savings Bank, F.S.B.,
Executive Deferred Compensation Plan on August 1, 1997. Effective January 31,
2003, the Bank revises the name of that plan to the UNITED COMMERCIAL BANK
EXECUTIVE DEFERRED COMPENSATION PLAN (the “Plan”) and amends and restates the
Plan in its entirety and alters, among other things, the timing and method of
distribution under the Plan.
     The Plan is intended to provide supplemental retirement benefits to a
select group of executives and highly compensated employees in consideration of
prior services rendered and as an inducement for their continued services in the
future. The Plan is intended to be a top-hat plan, exempt from the
participation, vesting, funding, and fiduciary requirements of Title I of ERISA,
pursuant to ERISA §§ 201(2), 301(a)(3) and 401(a)(1).
     Notwithstanding the existence of a trust, (i) Participants have the status
of general unsecured creditors of the Bank, (ii) the Plan constitutes a mere
promise by the Bank to pay benefits in the future, and (iii) it is the intention
of the parties that the arrangements be unfunded for tax purposes and for
purposes of Title I of ERISA.
ARTICLE I
DEFINITIONS
     Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:
     “Administrator” shall mean the Bank or its delegate.
     “Beneficiary” shall mean one, some, or all (as the context shall require)
of those persons, trusts or other entities entitled to receive payment upon a
Participant’s death.
     “Bank” shall mean United Commercial Bank, and any present or future parent
corporation (within the meaning of Section 424(e) of the Internal Revenue Code
of 1986, as amended (the “Code”)), or subsidiary corporation (within the meaning
of Code Section 424(f)).
     “Deferral Account” shall mean the book entry account established and
maintained hereunder for each Participant.
     “Disability” shall mean the long-term disability of the Participant, as
defined in the Bank’s long-term disability plan for executives.
     “Distribution Election” shall mean a Participant’s election to receive
payment of his or her Deferral Account balance in the manner permitted under
Article V.
     “Effective Date” shall mean August 1, 1997.

1



--------------------------------------------------------------------------------



 



     “Eligible Executive” shall mean an executive or other highly compensated
employee of the Bank selected by the Administrator, in its sole discretion, as
eligible to participate in the Plan and notified of such in writing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Initial Entry Date” shall mean the Effective Date or, if later, the first
day of the month following the date an employee of the Bank is first designated
as an Eligible Executive.
     “Interest Earnings” shall mean the amount credited to a Participant’s
Deferral Account each month under Section 4.2.
     “Interest Rate” shall mean the annual rate of interest selected by the
Administrator, which shall not be less than the prime rate published in the Wall
Street Journal as of December 31 of the preceding year.
     “Participant” shall mean an Eligible Executive who has commenced
participation in the Plan under Article II and whose Deferral Account has not
been fully distributed.
     “Plan” shall mean the United Commercial Bank Executive Deferred
Compensation Plan set forth herein, now in effect, or as amended from time to
time.
     “Plan Year” shall mean a calendar year.
     “Salary Deferral Amount” shall mean the dollar amount or percentage of
Salary to be withheld from an Eligible Executive’s Salary, as shown on a
Participant’s Salary Deferral Election form.
     “Salary Deferral Election” shall mean an Eligible Executive’s election to
defer all or a portion of his or her Salary under the Plan on the form and in
the manner prescribed by the Administrator and required by the terms of the
Plan.
     “Salary” shall mean the base cash wages and cash bonuses, if any, paid to
an Eligible Executive during the Plan Year.
     “Termination Event” shall mean a Participant’s retirement, death,
Disability or other termination of employment for any reason.
     “Trust” shall mean the legal entity created by the Trust Agreement.
     “Trust Agreement” shall mean the trust agreement, if any, entered into
between the Bank and a trustee, as it may be amended from time to time.
     “Unforeseeable Emergency” shall mean an unanticipated emergency, such as a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant or loss of the Participant’s property due to casualty, that is
caused by an event beyond the control of the Participant and that would result
in severe financial hardship if a Plan withdrawal were not permitted.

2



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION
     2.1 Eligibility. Only Eligible Executives shall be eligible to become
Participants. Individuals in this select group shall be notified as to their
eligibility to participate in the Plan. The Administrator shall maintain a
current list of Eligible Executives.
     2.2 Commencement of Participation. An Eligible Executive may begin
participation in the Plan by submitting a Salary Deferral Election to the
Administrator within 30 days of the Eligible Executive’s Initial Entry Date or
prior to January 1 of any subsequent year.
     2.3 Cessation of Participation. Active participation in the Plan shall end
when an Eligible Executive’s employment terminates for any reason. No deferrals
may be made with respect to Salary paid after such termination date. Upon
termination of employment or discontinuance of all Salary deferrals, a
Participant shall remain an inactive Participant in the Plan until his or her
Deferral Account balance has been paid in full.
ARTICLE III
SALARY DEFERRALS
     3.1 Deferral Elections.
          (a) Annual Elections. By filing a Salary Deferral Election with the
Administrator, a Participant agrees irrevocably to reduce his or her Salary
earned after the effective date of such election by the Salary Deferral Amount.
Salary Deferral Elections are effective on a calendar year basis, and must be
filed before the beginning of the calendar year to which they relate. Except as
provided in Section 3.1(b), Salary Deferral Elections may not be amended or
revoked after the beginning of the calendar year. A Participant’s Salary
Deferral Amount shall not be paid to the Participant but instead shall be
withheld from his or her salary, and an amount equal to the Salary Deferral
Amount shall be credited to the Participant’s Deferral Account.
          (b) Cessation of Deferrals During the Plan Year. A Participant may
cease making Salary deferrals during a Plan Year only upon the occurrence of an
Unforeseeable Emergency. To cease making deferrals, a Participant must file an
amended Salary Deferral Election with the Administrator in such written form as
the Administrator may specify. The effective date of such an amendment shall be
the first day of the month next following the date the amendment is filed.
     3.2 Reduction of Deferrals. A Participant’s Salary Deferral Amount shall be
reduced by the amounts, if any, necessary to satisfy all applicable employment
tax and income tax withholding obligations, and all garnishments or other
amounts required to be withheld by applicable law or court order.
     3.3 Effect of Deferrals on Other Plans. Compensation under the United
Commercial Bank 401(k) Plan, and any successor 401(k) Plan, shall be determined
after the Participant’s Salary Deferral Amounts have been withheld under this
Plan.
     3.4 No Withdrawals. Except as otherwise provided in Article V, a
Participant may not withdraw any amount from his or her Deferral Account.
     3.5 Vesting. A Participant shall be 100% vested at all times in his or her
Deferral Account balance.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
CREDITED INTEREST ON DEFERRAL ACCOUNTS
     4.1 Deferral Account. A Deferral Account shall be established and
maintained for each Participant, which shall be credited each month with such
Participant’s Deferral Amounts and Interest Earnings. The Participant’s Deferral
Account shall be charged with distributions therefrom, income taxes attributable
thereto, and any other charges which may be imposed thereon pursuant to the
terms of the Plan.
     4.2 Interest Earnings. The Interest Earnings to be credited to a
Participant’s Deferral Account for a month shall be an amount equal to the
Participant’s Deferral Account balance (before the account has been credited
with the Participant’s Salary Deferral Amount for such month) multiplied by the
Interest Rate divided by twelve.
ARTICLE V
DISTRIBUTIONS
     5.1 Timing of Distribution. The amounts credited to a Participant’s
Deferral Account shall be paid (or payment shall commence) in cash within an
administratively reasonable time after the occurrence of a Termination Event or,
if later, the commencement date specified in the Participant’s most recent
Distribution Election form filed with the Administrator at least twelve
(12) months prior to the Termination Event.
     5.2 Method of Distribution. A Participant’s Deferral Account balance shall
be paid in one of the following methods specified in his or her most recent
Distribution Election form filed with the Administrator at least twelve
(12) months prior to the Termination Event: (i) a single sum payment; or
(ii) substantially equal annual installments over a period not to exceed ten
(10) years. If no Distribution Election has been properly made prior to the
Termination Event, the Participant’s benefits will be distributed as soon as
administratively reasonable thereafter in a single sum payment.
     5.3 Amendment of Election.
          (i) A Participant may amend or revoke a Distribution Election by
filing a written amendment or revocation at least (12) twelve months prior to
the occurrence of a Termination Event. Any purported amendment or revocation
filed within twelve (12) months of the Termination Event shall be null and void.
A Participant may amend or revoke his or her Distribution Election only once.
          (ii) Notwithstanding the above paragraph (i), the Plan will permit a
Participant to alter his or her Distribution Election in effect on January 31,
2003, if the Participant submits a written request for amendment or revocation
to the Administrator by February 28, 2003. The Plan will treat such written
request as the Participant’s original Distribution Election. Such written
request shall not change the effective date of the original Distribution
Election.
     5.4 Death Benefits. In the event a Participant dies before his or her
Deferral Account has been fully distributed, the Participant’s benefits shall be
paid to his or her Beneficiary in accordance with the Participant’s Distribution
Election.
     5.5 Unforeseeable Emergency. Upon the written request of a Participant and
a determination by the Administrator that an Unforeseeable Emergency has
occurred with respect to the Participant, the Participant may withdraw the
lesser of (i) the amount necessary to meet the emergency or (ii) the then
current value of the Participant’s Deferral Account.

4



--------------------------------------------------------------------------------



 



     5.6 Early Withdrawal. Notwithstanding any other provision of this Plan,
upon the written request of a Participant and approval by the Administrator, a
Participant may withdraw exactly ninety percent (90%) of the amount credited to
his or her Deferral Account in the form of a single sum. Upon such withdrawal,
the remaining ten percent (10%) of the Participant’s Deferral Account shall be
forfeited and the Participant shall have no further right thereto. Upon receipt
of an early withdrawal distribution, a Participant shall cease to participate in
the Plan and shall not be entitled to participate in the Plan in the future.
     5.7 Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article V, in the event that a Participant is a “covered
employee” as defined in section 162(m)(3) of the Code, or would be a covered
employee if his or her Deferral Account was distributed in accordance with his
or her Distribution Election or withdrawal request, the maximum amount which may
be distributed from such a Participant’s Deferral Account, in any Plan Year,
shall not exceed one million dollars ($1,000,000), less the amount of
compensation paid to the Participant in such Plan Year which is not
“performance-based” (as defined in Code section 162(m)(4)(C)), which amount
shall be reasonably determined by the Administrator at the time of the proposed
distribution. Any amount which is not distributed to a Participant in a Plan
Year as a result of the limitation set forth in this Section 5.7 shall be
distributed in the next Plan Year, subject to compliance with the foregoing
limitation.
     5.8 Payments to Minors and Incompetents. If any person entitled to any
payment under this Plan is, in the judgment of the Administrator, incapable of
giving receipt for such payment because of minority, illness, infirmity or other
incapacity, the Administrator may pay the amount due such person to a duly
appointed legal representative, if there is one, or, if none, to the spouse,
children, dependents, or such other persons with whom the person entitled to
payment resides. Any such payment shall be a complete discharge of the liability
of the Bank and the Plan with respect to such payment.
     5.9 Tax Withholding. The Bank shall have the right to deduct from any
payment made under this Article V an amount equal to all or part of the federal,
state and local taxes required by law to be withheld by the Bank (including but
not limited to any amount that may be necessary to satisfy applicable income tax
withholding and employment tax obligations), all garnishments, and any other
amounts required to be withheld by applicable law or court order.
ARTICLE VI
BENEFICIARY DESIGNATIONS
     6.1 Designation of Beneficiary. Each Participant may designate in the form
and the manner specified by the Administrator a Beneficiary to receive or
continue receiving the payment or payments (if any) due under Article V and
which remain unpaid at the Participant’s death. The Beneficiary of a married
Participant shall be his or her spouse, unless the Participant designates a
Beneficiary other than the spouse and the spouse consents in writing to the
designation in the form and the manner prescribed by the Administrator. A
Participant may revoke such designation at any time and substitute therefor
another Beneficiary. A married Participant may revoke a prior Beneficiary
designation only with the consent of his or her spouse in the form and the
manner prescribed by the Administrator.
     6.2 Failure To Designate a Beneficiary. If a Beneficiary has not been
validly designated, the Beneficiary shall be the Participant’s estate.
ARTICLE VII
TRUST OBLIGATION TO PAY BENEFITS
     7.1 Bank Contributions Held in Trust. Within thirty (30) days after the end
of a Plan Year, an amount equal to the sum of each Participant’s Salary
deferrals and Interest Earnings for such Plan Year (as determined under
Article III) may be transferred to the Trustee to be held pursuant to the terms
of the Trust Agreement.

5



--------------------------------------------------------------------------------



 



     7.2 Benefits Paid From Trust. Any payment required to be made under this
Plan to a Participant or Beneficiary shall be paid by the Trustee to the extent
of the assets held in the Trust by the Trustee, and by the Bank to the extent
the assets in the Trust are insufficient to pay such amount.
     7.3 Trustee Investment Discretion. The Interest Rate shall be for the sole
purpose of determining the Interest Earnings and neither the Trustee nor the
Bank shall have any obligation to invest Salary Deferral Amounts in any
particular investment.
ARTICLE VIII
ADMINISTRATION AND CLAIMS
     8.1 Plan Administration. The Administrator shall have sole discretionary
responsibility for the operation, interpretation, and administration of the
Plan. Any action taken on any matter within the discretion of the Administrator
shall be final, conclusive, and binding on all parties. In order to discharge
its duties hereunder, the Administrator shall have the power and authority to
adopt, interpret, alter, amend or revoke rules necessary to administer the Plan,
to delegate its duties and to employ such outside professionals as may be
required for prudent administration of the Plan. The Administrator shall also
have the right within the scope of his authority (if a designee of the Bank) to
enter into agreements on behalf of the Bank necessary to administer the Plan.
Any Participant who is acting as Administrator shall not be entitled to make
decisions with respect to his own participation and entitlement to payment under
the Plan.
     8.2 Claims Procedures.
          (a) Exclusive Procedures; Exhaustion. This Section sets forth the
exclusive procedures by which payments under the Plan are to be made. No legal
action may be brought by any person claiming entitlement to payment under the
Plan until after the claims procedures set forth herein have been exhausted.
          (b) Notice; Automatic Payment. Immediately following: (i) the
occurrence of a Termination Event; (ii) the approval of a request for a
distribution upon the occurrence of an Unforeseeable Emergency; or (iii) the
approval of a request for an early withdrawal, the Administrator shall send to
the affected Participant (or his Beneficiary or legal representative, if
applicable), via return-receipt mail, a written notice setting forth the
Participant’s Deferral Account balance and the time and manner in which payment
is to commence (as provided in the Participant’s election). The Administrator
shall then commence payment of the Participant’s Deferral Account balance
automatically in accordance with the provisions of Article V.
          (c) Application. Any Participant, Beneficiary or other person claiming
entitlement to an amount not paid automatically pursuant to Section 8.2(b) must
file a written application with the Administrator at the offices of the Bank.
The application must set forth the basis for the claim and be signed by the
person making the application.
          (d) Determination; Notification. Within 60 days of receiving an
application for payment, the Administrator shall (i) determine whether to grant
or deny the claim, and (ii) notify the claimant in writing of the decision. If
the claim is granted, the Administrator shall commence payment in accordance
with the provisions of Article V. If the claim is denied, in whole or in part,
the Administrator’s notice to the claimant shall explain the specific reasons
for the denial, refer to the specific Plan provisions on which the denial is
based, describe any additional material or information necessary for the
claimant to perfect his application (if perfection is possible), and explain the
steps and time limit for requesting review of the claim.

6



--------------------------------------------------------------------------------



 



          (e) Claim Review. A claimant (or his authorized representative) shall
have 65 days from the date the Administrator’s notice is mailed in which to file
an appeal of the denial of his or her claim. Any such appeal must: (i) be in
writing, (ii) request that the claimant’s application be reviewed by an
independent review Committee, (iii) set forth each ground on which the request
for review is based and the facts in support thereof, and (iv) provide any other
comments the claimant believes pertinent and helpful to his application. When
making such an appeal, a claimant may review the documents that were pertinent
to the Administrator’s denial of his claim. Any claimant who fails to timely
file such a written appeal shall be estopped and barred from any further
challenge to the Administrator’s determination to deny his claim.
          (f) Review by Independent Committee. Upon receipt of a written appeal,
the Bank shall appoint an independent review committee, composed of at least
three (3) individuals who did not participate in the original denial of the
application, to conduct a full and fair review of the claim. The committee shall
complete its review and decide the appeal within sixty (60) days after the
written request for review was received by the Bank. In conducting its review,
the committee may, in its sole discretion, require the Bank or the claimant to
submit such additional documents or other evidence as the committee deems
necessary or appropriate. The independent review committee’s decision shall be
final and binding on all persons with respect to the claimant’s appeal. If the
appeal is denied in whole or in part, the committee shall notify the claimant in
writing, setting forth the specific reasons for the denial and the specific plan
provisions on which the denial is based.
     8.3 Reimbursement of Costs. If the Bank, the Plan, a Participant, a
Beneficiary, a person claiming entitlement to benefits, or a successor in
interest to any of the foregoing brings legal action to enforce any of the
provisions of this Plan, the prevailing party in such legal action shall be
reimbursed by the other party for the prevailing party’s costs, including,
without limitation, reasonable fees of attorneys, accountants and similar
advisors and expert witnesses.
ARTICLE IX
MISCELLANEOUS
     9.1 Nontransferability. The right of a Participant, Beneficiary, or other
person to any payment under this Plan shall not be assigned, alienated,
transferred, pledged or encumbered. Neither the Bank nor the Plan shall be
liable for or subject to the debts or liabilities of a Participant.
     9.2 Binding Effect. This Plan shall be binding upon and inure to the
benefit of the Bank, its successors and assigns and the Participant and his or
her heirs, executors, administrators and legal representatives.
     9.3 No Rights as Employee. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the Bank
as an employee.
     9.4 Applicable Law. This Plan shall be construed in accordance with and
governed by the laws of the State of California, to the extent not preempted by
ERISA.
     9.5 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Bank other than those set forth or provided for herein.
     9.6 Amendment or Termination of Plan. The Bank may amend or terminate the
Plan at any time; provided, however, that no such amendment or termination shall
be effective if it has the effect of eliminating or reducing a Participant’s
Deferral Account balance below the balance calculated under the Plan immediately
prior to giving effect to such amendment.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, United Commercial Bank has caused the Plan to be
amended and restated by a duly authorized officer effective as of January 31,
2003.

            UNITED COMMERCIAL BANK
      By:                        

                  Signature:                        

                  Name:                        

                  Title:                      

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FIRST AMENDMENT
     Effective as of January 1, 2005, the Bank’s Executive Deferred Compensation
Plan for deferrals after 2004 (“Plan”) is hereby amended to allow a participant
in the Plan during all or part of the calendar year 2005 to terminate
participation in the Plan or cancel a deferral election with respect to amounts
subject to Section 409A of the Internal Revenue Code pursuant to IRS Notice
2005-1, Q & A 20; provided that the amount subject to the termination or
cancellation is includible in income of the participant in the calendar year
2005 or, if later, in the taxable year in which the amounts are earned and
vested.
     This amendment shall be interpreted and implemented in a manner consistent
with IRS Notice 2005-1, Q & A 20.

          Date: _____________________   UNITED COMMERCIAL BANK
      By:                        

9